217 F.2d 669
DISTRICT OF COLUMBIA, Appellantv.Aileen B. RANDLE, Appellee.
No. 12081.
United States Court of Appeals District of Columbia Circuit.
Argued November 3, 1954.
Decided November 10, 1954.
Petition for Rehearing Denied December 7, 1954.

Mr. Harry L. Walker, Assistant Corporation Counsel for the District of Columbia, Washington, D. C., with whom Messrs. Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Asst. Corporation Counsel, Milton D. Korman and Ralph D. Quinter, Jr., Asst. Corporation Counsel, Washington, D. C., were on the brief, for appellant.
Mr. Alvin L. Newmyer, Jr., Washington, D. C., with whom Messrs. Alvin L. Newmyer and David M. Wortman, Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
A jury awarded Aileen B. Randle the sum of $5,000 against the District of Columbia as damages for personal injuries alleged to have been sustained because of the local government's failure to maintain a sidewalk in a reasonably safe condition. A metal pole or standard for a traffic sign, which had stood in the unpaved area surrounding a tree growing in the sidewalk, had been sawed off. The plaintiff's ankle was broken when she stumbled on the remaining portion of the pole or standard which was somewhat higher than the surface of the ground in which it was embedded.


2
On this appeal by the District we have carefully considered the record and find no error which seems to us sufficient to require the jury's verdict to be set aside.


3
Affirmed.